Citation Nr: 0702049	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The RO in pertinent part awarded service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation effective March 2004.

The same decision also denied entitlement to service 
connection for left knee and right ankle conditions.  The 
veteran appealed these denials and a statement of the case 
(SOC) was issued in March 2005.  Thereafter, in an April 2005 
rating decision, service connection was awarded for the left 
knee and right ankle conditions.  As such, the claims are no 
longer in appellate status.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2. The veteran's bilateral hearing loss is currently 
productive of no more than a Level I designation in the right 
ear, and a Level I designation in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Tables VI - VII 
(2006).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his service connection claim 
in March 2004.  In letters dated in March 2004 and May 2004, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection for bilateral hearing loss, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertained to the 
claim.  The letters advised the veteran that current evidence 
of a disability was required, and described the types of 
evidence to submit.  The May 2004 letter provide more 
detailed information concerning the types of evidence to 
submit, including employment physical examinations, medical 
evidence from hospitals, clinics, and private physicians, and 
insurance examination reports.  He was provided release forms 
for the evidence and was asked to submit any other evidence 
in his possession.  The veteran responded to the letters by 
submitting release forms.  In addition, during his VA 
examination, he denied treatment for his ears.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records, VA outpatient treatment records, VA 
examination reports, and private treatment records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware that 
medical evidence showing current disability was needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for a higher initial rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also Mayfield 
v. Nicholson, No.  02-1077 (Vet. App. Dec. 21, 2006); ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; VA 
examination reports; and private medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Service connection for bilateral hearing loss was awarded in 
an August 2004 rating decision, with a noncompensable rating 
assigned effective March 2004.  The veteran contends that his 
service-connected bilateral hearing loss warrants a 
compensable rating as he was issued hearing aids.  

The veteran's bilateral hearing loss is currently rated as 
zero percent disabling under 38 C.F.R. § 4.85.  Assignments 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII; 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Audiometric evaluations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric 
designations (I through XI) are assigned by application of 
Table VI, in which the percentage of discrimination is 
intersected with the puretone decibel loss.  38 C.F.R. 
§ 4.85, Table VI.  The results are then applied to Table VII, 
for a percentage.  Id. 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIa is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIa is also applied, and raised to the next 
higher numeral.  38 C.F.R. § 4.86(b).

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's hearing loss falls clearly within the criteria for 
the currently assigned noncompensable rating.  See 38 C.F.R. 
§§ 4.3, 4.7.  

In this regard, VA outpatient treatment records dated in 
March 2003 reveal pure tone thresholds, in decibels, were as 
follows:



HERTZ


1000
2000
3000
4000
RIGHT
10
15
55
65
LEFT
15
20
45
55

The average pure tone threshold (a four-frequency average) 
was 36 decibels in the right ear and 34 in the left ear.  
Speech audiometry was not performed.  

The veteran was afforded a VA audio examination in May 2004.  
Pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
20
25
60
65
LEFT
20
25
55
55

The average pure tone threshold (a four-frequency average) 
was 43 decibels in the right ear and 39 in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned zero percent disabling evaluation for 
bilateral hearing loss is appropriate, and there is no basis 
for a higher evaluation at this time.  

In that regard, although the 2003 outpatient audiometric test 
did not fully comply with evaluation requirements because 
speech recognition testing was not provided, the Board will 
consider them for the sake of argument.  At that test, the 
veteran's right ear manifested an average puretone threshold 
of 36 decibels, resulting in a Level I designation under 
Table VIA.  38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average puretone threshold of 34 decibels, 
resulting in a Level I designation under Table VIA.  Id.  
Together, a Level I and Level I designation results in a zero 
percent rating under 38 C.F.R. § 4.85, Table VII.  

Upon VA examination in May 2004, his right ear manifested an 
average puretone threshold of 43 decibels and 94 percent of 
speech discrimination, resulting in a Level I designation 
under Table VI.  38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average puretone threshold of 39 decibels and 
96 percent of speech discrimination, resulting in a Level I 
designation under Table VI.  Id.  As noted above a Level I 
and Level I designation results in a zero percent rating 
under Table VII.  

The veteran's right and left ear hearing loss does not fall 
under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
not 55 decibels or more in either 2003 or 2004.  The 
veteran's left and right ear hearing loss also does not fall 
under the exceptional patterns of hearing loss under 
38 C.F.R. § 4.86(b), as the puretone thresholds while 30 
decibels or less at 1000 Hertz, were not 70 decibels or more 
at 2000 Hertz in either 2003 or 2004.  

The Board acknowledges the veteran's contentions that he is 
entitled to a higher rating as he wears hearing aids and is 
unable to hear his family when they speak to him.  While the 
Board sympathizes with the veteran's difficulty, the 
applicable VA regulations mandate that his hearing loss must 
be evaluated under the Tables provided for in 38 C.F.R. 
§ 4.85.  In doing so, as explained earlier in this decision, 
the test results for hearing loss in both ears warrants no 
more than a zero percent evaluation at any point during the 
course of the claim.  See Fenderson, supra..

The Board finds no evidence that the veteran's bilateral 
hearing loss, presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1. 

In this case, there is no objective evidence of any symptoms 
due to bilateral hearing loss which would render impractical 
the application of the regular schedular standards.  The 
veteran's bilateral hearing loss has not required frequent 
inpatient hospitalization or by itself markedly interfered 
with employment.  Thus, the Board concludes that referral of 
this case for consideration of an extraschedular rating is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


